Justice BAER
concurring.
I join the Per Curiam Opinion concluding that this matter is moot. I write separately to emphasize the need for full review of the holding enunciated in this case, and to foreshadow what could become a concern as subsequent cases involving this paradigm develop.
I am among the Justices who tentatively believe permitting virtually the same issues to proceed simultaneously through a declaratory judgment action and arbitration is jurisprudentially unsound and fraught with the potential to create untoward results. Presumably, we would be in a posture to decide the case sub judice, but for a procedural anomaly. In the declaratory judgment action, the trial court granted summary judgment for Appellant insurance company thwarting Appellee’s averred right to arbitrate her claims. Ap-pellee failed to file a timely post-trial motion, thereby precluding both additional review of the trial court’s disposition in the declaratory judgment case and Appellee’s opportunity to arbitrate this matter; thus, mooting the case.
It concerns me that after both a declaratory judgment and arbitration are initiated, one or the other could repeatedly be concluded prior to this Court having the opportunity to determine the propriety of the two cases proceeding simultaneously, perhaps impacting the second case; as happened here. If this scenario would repeat, I would not necessarily find that the completion of one of the two cases mooted appellate review. Instead, I would recognize these as matters capable of repetition but generally evading appellate review, and invoke the doctrine permitting examination of such cases. See Legal Capital, L.L.C. v. Medical Professional Liab. Catastrophe Loss Fund, 561 Pa. 336, 750 A.2d 299, 300 n. 2 (2000) (applying the capable-of-repetition-yet-evading-review exception to the mootness doctrine).
Accordingly, notwithstanding my joining of the Per Curiam Opinion dismissing this action because the cessation of the declaratory judgment also truncated the arbitration and it is not clearly apparent that this matrix will necessarily repeat, I believe it important that this Court find the most appropriate methodology and decide whether declaratory judgment actions and arbitrations can proceed simultaneously on the same subject before such practice becomes engrained in Pennsylvania law.